Exhibit 10.12


[Executive]


RESTRICTED SHARE UNITS AGREEMENT


OMNOVA SOLUTIONS INC.


[DATE]


AGREEMENT, made in Beachwood, Ohio as of [DATE] between OMNOVA Solutions Inc.,
an Ohio corporation (“Company”), and the executive officer of the Company named
above who is signing this agreement (“Executive”).


WHEREAS, under the terms of the Third Amended and Restated 1999 Equity
Performance and Incentive Plan as in effect on the date hereof (the “Plan”), the
Company is authorized to issue Deferred Shares, with each Deferred Share
representing the right to receive one common share, par value $0.10 per share,
of the Company, subject to the terms and conditions set forth in this Agreement
and the Plan (such Deferred Shares, the “Restricted Share Units”). Capitalized
terms used, but not defined, herein, shall have the meetings provided to them in
the Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
parties hereto agree as follows:


1.Grant of Restricted Share Units. As consideration for the services to be
rendered by the Executive to the Company, the Company hereby issues to the
Executive, [NUMBER] Restricted Share Units. The Restricted Share Units shall be
credited to a separate account maintained for the Executive on the books and
records of the Company (the "Account"). All amounts credited to the Account
shall continue for all purposes to be part of the general assets of the Company.
2.    Vesting. Except as otherwise provided herein, the Restricted Share Units
will vest and no longer be subject to any restrictions on the third anniversary
of the date of this agreement (the “Vesting Date”) provided that the Executive
is an employee of the Company on such date (the period during which restrictions
apply, the "Restricted Period").
3.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Share
Units are settled in accordance with Section 7, neither the Restricted Share
Units nor any rights relating thereto may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Executive. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Share Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Share Units
will be forfeited by the Executive and all of the Executive rights to such units
shall immediately terminate without any payment or consideration by the Company.
4.    Shareholder Rights. The Executive shall not have any rights of a
shareholder with respect to the Company common shares, par value $0.10 per share
(the “Common Shares”) underlying the Restricted Share Units unless and until the
Restricted Share Units vest and are settled by the issuance of such Common
Shares. Upon and following the settlement of the Restricted Share Units, the
Executive shall be the record owner of the Common Shares issued in satisfaction
of the Restricted Share Units unless and until such shares are sold or otherwise
disposed of by Executive, and as record owner Executive shall be entitled to all
rights of a shareholder of the Company (including voting rights).
5.    Automatic Dividend Reinvestment. If, prior to the settlement date, the
Company declares a cash or stock dividend on its Common Shares, then, on the
payment date of the dividend, the Executive’s Account shall be credited with
dividend equivalents in an amount equal to the dividends that would have been
paid to the Executive had held an amount of Common Shares equivalent to the
number of Restricted Share Units on such payment date. The dividend equivalents
credited to the Executive’s Account will be deemed to be reinvested in
additional Restricted Share Units (rounded to the nearest whole share) and will
be subject to the same terms and conditions as the Restricted Share Units to
which they are attributable and shall vest or be forfeited at the same time as
the Restricted Share Units to which they are attributable. Such additional
Restricted Share Units shall also be credited with additional Restricted Share
Units as any further dividends are declared.
6.    Adjustments. If any change is made to the outstanding Common Shares or the
capital structure of the Company, the Restricted Share Units shall be adjusted
or terminated to the extent contemplated by Section 11 of the Plan.
7.    Settlement. Subject to Section 13 hereof, promptly following the Vesting
Date, and in any event no later than two and one half months following the
Vesting Date, the Company shall (a) issue and deliver to the Executive the
number of Common Shares equal to the number of Restricted Share Units so
vesting; and (b) enter the Executive’s name on the books of the Company as the
shareholder of record with respect to the Common Shares delivered to the
Executive (the date on which such settlement occurs, the “Settlement Date”).
8.    Beneficiary Designation. The Executive may designate any beneficiary or
beneficiaries (contingently or successively) to whom the Restricted Share Units
are to be paid if Executive dies during the Restricted Period, and may at any
time revoke or change any such designation. Absent such designation, any Common
Shares which are to be delivered to the Executive in respect of Restricted Share
Units under this Agreement will be payable to Executive’s estate upon
Executive’s death. The designation of a Beneficiary will be effective only when
Executive has delivered a completed Designation of Beneficiary form to the
Company’s Secretary. A subsequent Beneficiary designation will revoke a prior
designation.
9.    Termination Due to Death or Disability. If Executive’s employment by the
Company terminates by reason of his or her death or Disability (as such term is
defined in Section 2 of the Plan), the Vesting Date hereunder shall be deemed to
be the date of such termination, the Restricted Share Units shall vest, all
restrictions thereon shall lapse, and the Common Shares there underlying shall
be delivered to the Executive or the Executive’s Beneficiary.
10.    Termination Due to Retirement. If Executive’s employment by the Company
terminates by reason of his Retirement (as defined in Section 18(d) of the
Plan), the Restricted Shares shall continue to vest in accordance with Section 2
hereof, unless vesting is accelerated by the action of the Board in accordance
with Section 18(d) of the Plan.
11.    Change in Control.
a.    Definition of Replacement Award. As used herein, the term “Replacement
Award” means an adjustment or substitution, in accordance with Section 11 of the
Plan, of the Restricted Share Units issued hereunder which (i) is of the same
character of equity as the Restricted Share Units, (ii) has an aggregate fair
market value at least equal to the value of the Restricted Share Units as
established under the terms of the Change in Control, (iii) is tied to publicly
traded equity securities of the Company or its successor in the Change in
Control or another entity that is affiliated with the Company or its successor
following the Change in Control, (iv) has tax consequences to the Executive
under the Internal Revenue Code that are not less favorable to the Executive
than the tax consequences of the Restricted Share Units, (v) has a vesting
schedule and other terms and conditions no less favorable to the Executive than
the terms and conditions of the Restricted Share Units (including the provisions
that would apply in the event of any subsequent termination of employment or
Change in Control), (vi) is evidenced by an award agreement that is binding on
the acquirer and in place prior to (but subject to the occurrence of) the Change
in Control, and (vii) has been determined in the sole discretion of the
Committee, as it was constituted immediately before the Change in Control, to
satisfy each of the conditions in (i) through (vi) above.
b.    Failure to Replace Restricted Share Units.  If, prior to or in connection
with the Change in Control, the Executive does not receive a Replacement Award
in exchange for the Restricted Share Units, then the Vesting Date of the
Restricted Share Units shall be deemed to be the date and time that is
immediately prior to the Change in Control, and at such time all restrictions
thereon shall lapse and the Common Shares there underlying shall be delivered to
the Executive. Any Replacement Award granted to a Participant shall be deemed a
complete and full substitution for, and shall be accepted in full satisfaction
of, the Award for which the Replacement Award was granted.
c.    Termination Following Change in Control.  If the Executive has received as
Replacement Award and, following the Change in Control, the Executive terminates
his or her employment for Good Reason (if such term is defined under the terms
of a duly authorized employment agreement or severance agreement between the
Executive and the Company), or the Executive is involuntarily terminated for
reasons other than for cause, then the Vesting Date of the Replacement Award
shall be deemed to be the date of such termination, all restrictions thereon
shall lapse, and the Common Shares there underlying shall be delivered to the
Executive.
12.    Termination Due to Other Reasons. If Executive’s employment by the
Company terminates other than as provided for in Sections 9, 10 or 11.c above,
the Restricted Share Units that have not vested prior to such date of
termination will be forfeited and cancelled as of such date. Notwithstanding the
foregoing, by a majority vote of the directors then in office, the Board shall
have the right, in its sole discretion, to waive the forfeiture of all or any
portion of such Restricted Share Units subject to such terms as it deems
appropriate.
13.    Withholding of Taxes. Any taxes that the Company determines are required
to be withheld upon settlement of the Restricted Share Units will be satisfied
by the Company withholding from the Common Shares deliverable to Executive the
number of Common Shares having a fair market value equal to the minimum amount
required to be withheld to satisfy Executive’s tax withholding obligation. The
fair market value of each Common Share to be delivered shall be equal to (i) the
closing price of Common Shares as reported in the New York Stock Exchange
Composite Transactions in the Wall Street Journal or similar publication
selected by the Board on the Settlement Date if Common Shares were traded on
such day or, if none were then traded, the last preceding day on which Common
Shares were so traded, or (ii) if clause (i) does not apply, the fair market
value of the Common Shares as determined by the Board.
14.    Disputes and Conflicts. The Board shall have the authority to determine
all disputes and controversies concerning the interpretation of this Agreement.
All determinations and decisions made in good faith by the Committee pursuant to
the provisions of the Plan and all related orders and resolutions of the
Committee made in good faith shall be final, conclusive and binding on all
persons. In the event of any conflict between this Agreement and the Plan, the
terms of the Plan shall control.
15.    Notices. All written notices and communications directed to the Company
pursuant to this Agreement must be addressed to OMNOVA Solutions Inc., 25435
Harvard Road, Beachwood, Ohio 44122; Attention: Corporate Secretary. All
communications directed to Executive pursuant to this Agreement will be mailed
to the Executive’s current address as recorded on the payroll records of the
Company.
16.    Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio.
17.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this agreement comply with Section 409A of the Code and in no event shall the
Company be liable hereunder for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A of the Code.
IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company and by the Executive as of the [DATE].


OMNOVA Solutions Inc.




By:__________________________
Anne P. Noonan
President and Chief Executive Officer
Agreed to and accepted:




__________________________________
[Executive]




Sign and return one copy by [DATE] to OMNOVA Solutions Inc., 25435 Harvard Road,
Beachwood, Ohio 44122; Attention: Corporate Secretary.


